DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 5203249)(hereinafter Adams) in view of Inman (US 4519290)(hereinafter Inman).
Regarding claim 1, Adams teaches a method for producing a fiber composite preform (fig 3), the method comprising: providing a support core (17a) for disposing the composite filaments (28) on a braiding apparatus(10), wherein the support core (17a) has a support core longitudinal axis; generating a first braided fabric layer from composite filaments (28) on the support core (17a), in a first braiding direction parallel to the support core longitudinal axis of the support core (17a), by way of the braiding apparatus (10)(fig 3); and generating a second braided fabric layer from composite filaments on the first braided fabric layer by way of the braiding apparatus wherein the second braided fabric layer is generated in a second braiding direction parallel to the support core longitudinal axis (column 5, lines 50-60, column 6 lines 4-8), wherein the second braiding direction is counter to the first braiding direction (column 6, lines 54-60, a rotatable mandrel support assembly is utilized in conjunction with a reciprocating mandrel, then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the reciprocating mandrel in braiding machine comprising a second braided layer  wherein the second braiding direction is counter to the first braiding direction for the benefit of applying the braiding material on the mandrel in multiple layers). 
Adams does not explicitly teach the composite filaments 28 are fiber rovings. However, Adams teaches the braiding apparatus is for manufacturing components for the aerospace field, and the composite article composed of stacked layers of carbon fiber filaments and glass filaments. And in the same field of endeavor, Inman teaches carbon fibers in the form of roving or tow are braided on the surface of the mandrel in a triaxial braid by a conventional braiding machine (column 4, lines 23-26). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the braiding apparatus of Adams with the carbon fibers in the form of roving by Inman for the benefit of manufacturing carbon fiber reinforced composite components for thrust nozzles of rocket motors (Inman, column 1, lines 7-11).
Regarding claim 2, Adams teaches providing of the support core is performed by a robotic device (fig 3, the rotating cantilever mandrel support 20 is capable of supporting multiple mandrels, and can rotate the mandrels 17a and 17b in proper braiding position).
Regarding claim 3, Adams teaches after generating the first braided fabric layer and/or after generating the second braided fabric layer, cutting off projecting fibers of the braided fiber roving by a cutting device (column 5, lines 8-10).
Regarding claim 4, Adams teaches rotating the support core by 180 degree after generating the first braided fabric layer and prior to generating the second braided fabric layer (column 6, lines 4-8).
Regarding claim 7, Adams teaches braided fabric layers on the support core are generated in a manner analogous to that the first braided layer and the second braided fabric layer (column 6, lines 4-12).
Regarding claim 8, Adams teaches the support core is configured so as to be mirror-symmetrical about a symmetry plane that is disposed so as to be perpendicular to the support core longitudinal axis (fig 3).
Regarding claim 9, the modified Adams in view of fiber rovings of Inman teaches a fiber roving from carbon fibers is used for generating the first and second braided fabric layers (Inman, column 4, lines 23-26).
Regarding claim 10, Adams teaches a radial braiding machine is used as the braiding device (fig 3).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 5203249) in view of Inman (US 4519290), further in view of Akiyama (US 5398586)(hereinafter Akiyama).
Regarding claim 5, Adams teaches the first braided fabric layer is generated having a first braided fabric layer density profile and the second braided fabric layer is generated having a second braided fabric layer density profile. Adams does not explicitly teach the first braided fabric layer density profile and the second braided fabric layer density profile are configured such that a total layer density from the first braided fabric layer and the second braided fabric layer is consistent across the support core length of the support core. However, in the same field of endeavor, Akiyama teaches the tubular braided structure has a two layer construction (fig 5(9)); and the speed at which the mandrel is raised or lowered may be varied during the braiding , thereby adjusting the density of the strands in the branching portion; if it is desired to form the branching portions in the same strand density as that of other portions, then the mandrel raising speed or the mandrel lowering speed may be adjusted accordingly (column 3, lines 55-68). Then in combination, the modified Adams in view of Akiyama teaches a total layer density from the first braided fabric layer and the second braided fabric layer is consistent across the support core length of the support core based on adjusting the speed of the support core. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the method of Adams with the teaching of Akiyama of adjusting the speed of the mandrel for the benefit of adjusting the density of the strands of the braided structure as desired.
Regarding claim 6, the modified Adams in view of Akiyama teaches the first braided fabric layer density profile as well as the second braided fabric layer density profile are in each case generated in a graduated manner by way of a constant gradient (column 8, lines27-41, the density of the component strands can be varied at discretion by varying the speed at which the braided structure is raised or lowered over time during the braiding operation, so that varied braided structures can be formed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130305911, US 6287122, US 5476027, US20130305465.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732